Appeal by the defendant from a judgment of the Supreme Court, Queens County (McGann, J.), rendered November 2, 2000, convicting him of jostling, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the police officer’s testimony that the defendant followed several women, and stared at their pockets and pocketbooks before jostling the complainant, did not constitute evidence of uncharged crimes or prior bad acts (see People v Davis, 251 AD2d 91; People v Mateen, 227 AD2d 350; People v Smith, 221 AD2d 251). In any event, assuming that this testimony could be considered evidence of prior bad acts, it was properly admitted to establish the officer’s ability to see and identify the defendant as the perpetrator, and to complete the narrative of events surrounding the charged crimes (see People v Gines, 36 NY2d 932; People v Molineux, 168 NY 264, 293; People v Davis, supra; People v *490Mateen, supra; People v Grant, 197 AD2d 399). Altman, J.P., Krausman, Goldstein and H. Miller, JJ., concur.